DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits filed on November 21st, 2019. 
Claims 1-20  are currently pending and addressed below.
Response to Amendment
The Amendment filed May 8th, 2022 has been entered. Claims 1-4 and 6-20 remain pending in the application.  Claim 5 rejection is withdrawn and objected to by examiner. Applicant’s amendments to the Specification, and Claims have overcome each and every objection and rejections previously set forth in the Non-Final Office Action mailed December 8th, 2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9-10, 13-14, and 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated Yu (U.S Patent No. 20190381999) 

Claim 1, Yu teaches an autonomous vehicle (AV) (Yu, see at least Fig. 1, element 100), comprising: A lidar sensor system (Yu, see at least Fig. 2 and [0029] regarding lidar 212, “used herein, the one or more sensors may include a LiDAR”); 
and a computing system that is in communication with the lidar sensor, wherein the computing system comprises: a processor (Yu see at least [0030] “In various embodiments, the autonomous vehicle control system 200 can include a control module 202, one or more LiDARs 212, one or more radars 214, one or more cameras 216, and one or more actuators 218” Fig 6, element 600 computing system and element 604 processor); 
and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving lidar data output by the lidar sensor system, the lidar data comprising a plurality of points, the points indicative of positions of objects in a driving environment of the AV (Yu, see at least [0005]” In some embodiments, data acquired from a LiDAR corresponding to the surface imperfection can be analyzed. The size of the surface imperfection can be determined based on the data acquired from the LiDAR.” and [0031] “The acquired data can be stored in the memory engine 206 to be later accessed by the processor engine 208.”); 
identifying a portion of the lidar data as being representative of a road surface in a travel path of the AV (Yu, see at least [005],” In some embodiments, data acquired from a LiDAR corresponding to the surface imperfection can be analyzed. The size of the surface imperfection can be determined based on the data acquired from the LiDAR.”  See also [0035], “the LiDAR detects a pothole at some distance ahead” and [0037] – [0039] where surface imperfections on the road, and the size of the imperfections, can be detected using LiDAR.  For the system in Yu to detect the road imperfection, it must be able to identify portions of the LiDAR data that corresponds with the road); 
determining, based upon the identified portion of the lidar data, a probability that a road surface feature is present on or in the road surface that is in the travel path of the AV (See the above cited portions of Yu regarding the detection of surface imperfections on the road.  Since Yu teaches “detection” of a road imperfection, it inherently has to determine a probability of the presence of the road imperfection, i.e. 0% or 100% probability of the presence of the road imperfection);
and responsive to determining that the probability exceeds a threshold, controlling at least one of a propulsion system, a braking system, or a steering system of the AV to cause the AV to avoid the road surface feature or to decelerate prior to traveling over the road surface feature (Yu see at least [0034] “autonomous vehicle before the feedback control outputs the control signal. For example, a LiDAR onboard an autonomous vehicle may detect a pothole at some distance ahead.” [0034] “the feedforward control may output a control signal that causes the autonomous vehicle to decelerate just prior to hitting the pothole” [47]” The autonomous vehicle 402 determines that there are enough room for the autonomous vehicle to swivel around the pothole 406. Under such condition, the autonomous vehicle 402 can drive around the pothole 406. In some cases, if traffic conditions are such that neighboring lanes are clear of moving vehicles, the autonomous vehicle 402 may change lanes to avoid the pothole 406 altogether”).

Claim 3, Yu discloses wherein responsive to determining that the probability exceeds the threshold, at least one of the propulsion system, the braking system, or the steering system of the AV is controlled to cause the AV to avoid the road surface feature. (Yu, see at least [0034] “when a size of the pothole exceeds some threshold size, the feedforward control may output a control signal that causes the autonomous vehicle to decelerate just prior to hitting the pothole,”); 

Claim 4, Yu discloses “wherein responsive to determining that the probability exceeds the threshold, at least one of the propulsion system, the braking system, or the steering system of the AV is controlled to cause the AV to decelerate prior to traveling over the road surface feature.” (Yu, see at least [0033], “…the preemptive control engine can be configured to control one or more operations of an autonomous vehicle…”); 

Claim 9, Yu discloses further comprising an inertial measurement unit (IM), the acts further comprising: receiving acceleration data from the IMU, the acceleration data indicative of an acceleration of the AV as the AV passes over a location of the road surface feature (Yu, see at least [0038], “The detection, for instance, can also be carried out by an IMU (inertial measurement unit) which is configured to detect unevenness of a surface.” If unevenness is to exceed a threshold, the vehicle can be slowed down to ensure comfort of the passenger.);
determining, based upon the acceleration data, whether the road surface feature is present at the location of the road surface feature (Yu, see at least [0049], “a surface imperfection of a road can be identified from the data”); 
and responsive to determining that the road surface feature is present, updating map data stored on a data store included on the AV to indicate that the road surface feature is present at the location of the road surface feature. (Yu, see at least Figure 5 describes the relation as it describes that data is indeed acquired from a sensor on the autonomous vehicle, a surface imperfection is identified based on the data, the AV then responds by determining the next action and signals the AV to act in accordance to the action. And Yu, see at least [0038], “The detection, for instance, can also be carried out by an IMU (inertial measurement unit) which is configured to detect unevenness of a surface.” If unevenness is to exceed a threshold, the vehicle can be slowed down to ensure comfort of the passenger.).

Claim 10, Yu discloses wherein responsive to determining that the probability is below a second threshold, (Yu see at least [0035] “When the size of the pothole does not exceed the threshold size”.  In addition, as noted in the rejection of claim 1, Yu teaches where the determination of the presence of the surface imperfection inherently requires a determination of a probability.  If the probability is less than what is required to detect the imperfection, then it is determined that no imperfection is present);
controlling the AV to cause the AV to travel over the road surface feature. (Yu see at least [0034] “the feedforward control may output a control signal that causes the autonomous vehicle to decelerate just prior to hitting the pothole. This action minimizes impact to passengers of the autonomous vehicle.”).

Claim 13, Yu discloses A method for control of autonomous vehicles (AVs), the method comprising: receiving lidar data output by a lidar sensor system included on an AV, the lidar data comprising a plurality of points, the points indicative of positions of a road surface in a travel path of the AV (Yu, see at least [0030] and Figure 2, “In various embodiments, the autonomous vehicle control system can include a control module, one or more LiDARs. One or more Lidars can be configured to output point cloud data to the control module. The control module can be configured to process various data acquired and make driving decisions”); 
determining, based upon the identified portion of the lidar data, a probability that a road surface feature is present on or in the road surface that is in the travel path of the AV Yu, see at least [005],” In some embodiments, data acquired from a LiDAR corresponding to the surface imperfection can be analyzed. The size of the surface imperfection can be determined based on the data acquired from the LiDAR.”  (See Yu [0035], “the LiDAR detects a pothole at some distance ahead” and [0037] – [0039] where surface imperfections on the road, and the size of the imperfections, can be detected using LiDAR.  For the system in Yu to detect the road imperfection, it must be able to identify portions of the LiDAR data that corresponds with the road.  Since Yu teaches “detection” of a road imperfection, it inherently has to determine a probability of the presence of the road imperfection, i.e. 0% or 100% probability of the presence of the road imperfection)
and responsive to determining that the probability exceeds a threshold, controlling at least one of a propulsion system, a braking system, or a steering system of the AV to cause the AV to perform a mitigation maneuver, the mitigation maneuver configured to cause the AV to avoid the road surface feature or to decelerate prior to traveling over the road surface feature  (Yu, see at least [0038], “In some instances, if the unevenness of a surface exceeds a threshold, which can be determined on the fly, per-determined by the system, or preset by a user, the vehicle can be slowed down to ensure comfort” and Figure 3B in which describes the relation “of how the control engine outputs a response”);

Claim 14, Yu discloses the method of claim 13, wherein the road surface feature is at least one of a depression or a protuberance in the road surface. (Yu, see at least [0039], “In some embodiments, the perception engine 304 can also determine an inclination or declination of the roads based on the three-dimensional maps collected by the LiDAR. For example, based on patterns of pulsed laser lights reflected off from the road, the perception engine 304 may determine that the road ahead has an inclination.”);

Claim 18, the claim is directed toward a computer-readable storage medium that stores computer-executable instructions that, when executed by a processor, cause the processor to perform the acts performed by the autonomous vehicle of claim 1. The cited portions of Yu used in the rejection of claim 1, show where the acts are performed using one or more processors, thus requiring the computer-readable storage medium of claim 18. Therefore, claim 18 is rejected under the same rationale used in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S Patent No. 20190381999). 

Claim 2, Yu discloses the claimed invention except for lidar data comprising a plurality of at least 1000 points per square meter at a location of the road surface feature. 
However, it was well-known to those of ordinary skill in the art at the time of Applicant’s filing that LiDAR systems such as Applicant’s and Yu’s, scan the surface with a set/programmable resolution that is designed into the LiDAR system.  Merely specifying the resolution, especially when there are no further limitations regarding the resolution, e.g. how the increased resolution affects the determining steps of claim 1 as opposed to just providing more data, clearly constitutes a design choice and would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for that reason.

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of FU (U.S Pub. No. 20180224863) in further view of Levinson (U.S. Pat. No. 10486485)

Claim 11, Yu discloses, determining, based upon the acceleration data, whether the road surface feature is present at the location of the road surface feature (Yu see at least paragraph [0049] “a surface imperfection of a road can be identified from the data”);
Yu does not explicitly disclose further comprising an inertial measurement unit (IMU), the acts further comprising: receiving acceleration data from the IMU, the acceleration data indicative of an acceleration of the AV as the AV passes over a location of the road surface feature.
However, FU teaches further comprising an inertial measurement unit (IMU), the acts further comprising: receiving acceleration data from the IMU, the acceleration data indicative of an acceleration of the AV as the AV passes over a location of the road surface feature (FU see at least by [0045] “The inertial navigation data may be obtained by using an inertial navigation system (Inertial Navigation System, INS) and an inertial measurement unit (Inertial Measurement Unit, IMU) to scan. Specifically, the INS may obtain global positioning system (Global Positioning System, GPS) data of a scanning position of the laser scanner, and carrier running data including a speed, an acceleration, and so on of the vehicle carrying the camera, laser scanner, and the INS; the IMU may obtain rolling, pitching, and yawing data of the carrier (e.g., the vehicle in motion).”;
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to an autonomous vehicle (AV) comprising: a lidar sensor system; and a computing system that is in communication with the lidar sensor, wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving lidar data output by the lidar sensor system, the lidar data comprising a plurality of points, the points indicative of positions of objects in a driving environment of the AV; identifying a portion of the lidar data as being representative of a road surface in a travel path of the AV; and responsive to determining that the probability exceeds a threshold, controlling at least one of a propulsion system, a braking system, or a steering system of the AV to cause the AV to avoid the road surface feature or to decelerate prior to traveling over the road surface feature, as disclosed by Yu,  
further comprising an inertial measurement unit (IMU), the acts further comprising: receiving acceleration data from the IMU, the acceleration data indicative of an acceleration of the AV as the AV passes over a location of the road surface feature, as taught by FU to provide an IMU to further indicate road surfaces based on the acceleration data. Doing so, will cause the AV to obtain more accurate results of rolling, pitching, and yawing data of the AV, as recognized by FU (see at least [0029])
Yu does not explicitly disclose and responsive to determining that the road surface feature is present, transmitting a map update to a server computing device that stores map data for use by a fleet of AVs in connection with navigation through an operational region that includes the location of the road surface feature, wherein the map update is configured to cause the server computing device to update the map data to include an indication that the road surface feature is present at the location of the road surface feature.
However, Levinson teaches and responsive to determining that the road surface feature is present, transmitting a map update to a server computing device that stores map data for use by a fleet of AVs in connection with navigation through an operational region that includes the location of the road surface feature, wherein the map update is configured to cause the server computing device to update the map data to include an indication that the road surface feature is present at the location of the road surface feature (Levinson see at least Col. 3 (Lines 42-53) “The computing device may send the local height map and/or the sensor data to the global map server to generate and/or update the global height map. In some examples, the computing device may send the local height map based on detected differences between the local height map and the global height map. In various examples, the computing device may periodically or continuously send the local height map and/or sensor data to the global map server. The global map server may receive local height map and/or sensor data from multiple vehicle computing devices to generate and/or update a “crowd sourced” global height map.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to an autonomous vehicle (AV) comprising: a lidar sensor system; and a computing system that is in communication with the lidar sensor, wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving lidar data output by the lidar sensor system, the lidar data comprising a plurality of points, the points indicative of positions of objects in a driving environment of the AV; identifying a portion of the lidar data as being representative of a road surface in a travel path of the AV; and responsive to determining that the probability exceeds a threshold, controlling at least one of a propulsion system, a braking system, or a steering system of the AV to cause the AV to avoid the road surface feature or to decelerate prior to traveling over the road surface feature.), as disclosed by Yu, to incorporate the teachings of Fu and Levinson to provide a comparison in receiving acceleration data as the vehicle passes over the road surface location and as well as provide a comparison in using map data to update the server the location of the road surface and indeed determining if the road surface is present. Doing so the AV will have a better perception on identifying road surfaces by optimizing the IMU data and allowing for constant feedback loop on updating the map to the computing device. “The computing device determines one or more points of the local height map, and compares the points and can confirm if there is a deformation in the road”, as recognized by Levinson (Col 3. Lines 42-53). “The inertial navigation data may be obtained by using an inertial navigation system (Inertial Navigation System, INS) and an inertial measurement unit (Inertial Measurement Unit, IMU) to scan. Specifically, the INS may obtain global positioning system (Global Positioning System, GPS) data of a scanning position of the laser scanner, and carrier running data including a speed, an acceleration, and so on of the vehicle carrying the camera, laser scanner, and the INS; the IMU may obtain rolling, pitching, and yawing data of the carrier (e.g., the vehicle in motion).” as recognized by FU ([0046] and Figure 5 shows an exemplary process for extracting a road marking from the orthographic projection image.). 

Claims 12, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Levinson (US Pat. No. 10486485 B1), hereinafter Levinson.

Claim 12, Yu does not explicitly disclose the wherein the acts further comprise comparing a point in the plurality of points to a road surface height indicated by a height map stored on a data store included on the AV, wherein determining the probability that the road surface feature is present is based upon the comparing. 
However, Levinson teaches wherein the acts further comprise comparing a point in the plurality of points to a road surface height indicated by a height map stored on a data store included on the AV, wherein determining the probability that the road surface feature is present is based upon the comparing: (Levinson, see at least Col. 3 (Lines 26-41) “In some examples, the computing device may process the sensor data (e.g., perception sensor and/or location sensor data) and may build a local height map of the road. In various examples, the perception sensor data may include data from cameras and/or distance sensors (e.g., LIDAR sensor, RADAR sensor, etc.). In such examples, the computing device may use stereo images, structure from motion, and/or distances to objects to determine one or more points of the local height map. The computing device may compare the local height map to the global height map, and may confirm the existence of the deformation in the road. For example, a comparison of the local height map and the global height map may show that the pothole described above was repaired (i.e., filled in), and the computing device need not cause the suspension system to adjust for the effects of the pothole.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the teachings of Levinson to provide a comparison in between points on height maps. Doing so “The computing device determines one or more points of the local height map, and compares the points and can confirm if there is a deformation in the road”, as recognized by Levinson (Col.3, Lines 26-41)

Claim 20 Yu does not explicitly disclose the wherein determining whether the road surface feature is present is further based upon a height map of the road surface. 
However, Levinson the wherein determining whether the road surface feature is present is further based upon a height map of the road surface: (Levinson, see at least Col. 3 Lines 26-41 “In some examples, the computing device may process the sensor data (e.g., perception sensor and/or location sensor data) and may build a local height map of the road. In various examples, the perception sensor data may include data from cameras and/or distance sensors (e.g., LIDAR sensor, RADAR sensor, etc.). In such examples, the computing device may use stereo images, structure from motion, and/or distances to objects to determine one or more points of the local height map. The computing device may compare the local height map to the global height map, and may confirm the existence of the deformation in the road. For example, a comparison of the local height map and the global height map may show that the pothole described above was repaired (i.e., filled in), and the computing device need not cause the suspension system to adjust for the effects of the pothole.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an autonomous vehicle (AV) comprising: a lidar sensor system; and a computing system that is in communication with the lidar sensor, wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving lidar data output by the lidar sensor system, the lidar data comprising a plurality of points, the points indicative of positions of objects in a driving environment of the AV; identifying a portion of the lidar data as being representative of a road surface in a travel path of the AV; and responsive to determining that the probability exceeds a threshold, controlling at least one of a propulsion system, a braking system, or a steering system of the AV to cause the AV to avoid the road surface feature or to decelerate prior to traveling over the road surface feature, as disclosed by Yu, to incorporate the teachings of Levinson to provide a comparison in between points on height maps. Doing so “The computing device determines one or more points of the local height map, and compares the points and can confirm if there is a deformation in the road”, as recognized by Levinson (Col. 3, lines 26-41)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Tao (U.S Pub. No. 20190304310), hereinafter Tao.

Claim 15, Yu teaches the method of claim 13, further comprising: receiving acceleration data from an inertial measurement unit (IMU) included on the AV, the acceleration data indicative of an acceleration of the AV as the AV passes over a location of the road surface feature (Yu see at least [0038]“The detection, for instance, can also be carried out by an IMU (inertial measurement unit) which is configured to detect unevenness of a surface. In some instances, if the unevenness of a surface exceeds a threshold, which can be determined on the fly, per-determined by the system, or preset by a user, the vehicle can be slowed down to ensure comfort.”);
determining, based upon the acceleration data, whether the road surface feature is present at the location of the road surface feature. (Yu see at least [0034] “A surface imperfection of a road can be identified from the data.”);
Yu does not explicitly disclose and updating map data stored on the AV to include an indication that the road surface feature is present at the location. 
However, Tao teaches and updating map data stored on the AV to include an indication that the road surface feature is present at the location: (Tao, see at least [0039] “Decision module 304/planning module 305 may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle. For example, the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination. The destination may be set according to user inputs via user interface system 113. The navigation system may update the driving path dynamically while the autonomous vehicle is in operation. The navigation system can incorporate data from a GPS system and one or more maps so as to determine the driving path for the autonomous vehicle.” and Figure 3A, in which “illustrates perception and planning system used with an autonomous vehicle”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an autonomous vehicle (AV) comprising: a lidar sensor system; and a computing system that is in communication with the lidar sensor, wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving lidar data output by the lidar sensor system, the lidar data comprising a plurality of points, the points indicative of positions of objects in a driving environment of the AV; identifying a portion of the lidar data as being representative of a road surface in a travel path of the AV; and responsive to determining that the probability exceeds a threshold, controlling at least one of a propulsion system, a braking system, or a steering system of the AV to cause the AV to avoid the road surface feature or to decelerate prior to traveling over the road surface feature, as disclosed by Yu, and incorporates and updating map data stored on the AV to include an indication that the road surface feature is present at the location, as disclosed by Tao to provide a computing module to take input data and assist the AV in avoiding perceived obstacles as the autonomous vehicle advances. Doing so will cause the AV to travel in the best path as it becomes more aware of its surroundings, as recognized by Tao in [0039] and figure 5, “501” in which describes an obstacle.)

Claim 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Tao (U.S Pub. No. 20190304310) and Chen (U.S Pub. No. 20200209864).

Claim 16, Yu does not explicitly disclose further comprising transmitting a map update to a server computing device, wherein the server computing device updates second map data stored at the server computing device to include an indication that the road surface feature is present at the location.
However, Chen teaches, further comprising transmitting a map update to a server computing device, wherein the server computing device updates second map data stored at the server computing device to include an indication that the road surface feature is present at the location. (Chen see at least [0004] “Described herein is a map creation and update framework implemented by a vehicle and/or an external system in communication with the vehicle. For example, a vehicle can include an on-board data processing system that receives sensor data captured by various sensors of the vehicle. As a vehicle travels along a route, the on-board data processing system can process the captured sensor data to identify a potential vehicle stop. The on-board data processing system can then identify geographical coordinates of the location at which the potential vehicle stop occurred, use artificial intelligence (e.g., a trained neural network, a trained machine learning model, etc.) to classify a situation of the vehicle at the potential stop, determine what caused the vehicle to stop using the classification and/or map data, and determine whether the reason for stopping corresponds with an unmarked intersection and/or a location at which vehicles typically yield to oncoming traffic. If the reason for stopping corresponds with an unmarked intersection and/or a location at which vehicles typically yield to oncoming traffic, the on-board data processing system can generate a virtual stop or yield line at the identified geographic coordinates and/or update internal map data accordingly. Furthermore, the vehicle may transmit information corresponding to the virtual stop or yield line (e.g., a location of the virtual stop line, a reason why the virtual stop line was generated, etc.) to the external system (e.g., a network-accessible server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an autonomous vehicle (AV) comprising: a lidar sensor system; and a computing system that is in communication with the lidar sensor, wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving lidar data output by the lidar sensor system, the lidar data comprising a plurality of points, the points indicative of positions of objects in a driving environment of the AV; identifying a portion of the lidar data as being representative of a road surface in a travel path of the AV; and responsive to determining that the probability exceeds a threshold, controlling at least one of a propulsion system, a braking system, or a steering system of the AV to cause the AV to avoid the road surface feature or to decelerate prior to traveling over the road surface feature, as disclosed by Yu, to incorporate and updating map data stored on the AV to include an indication that the road surface feature is present at the location, as disclosed by Tao, in which incorporates the teaching of Chen, where multiple maps are provided to update a server’s computing device. Doing so will the AV will update multiple maps to the computing device through the data processing system and the DNN associated with it to identify road surfaces is present “As a vehicle travels along a route, the on-board data processing system can process the captured sensor data to identify a potential vehicle stop. The on-board data processing system can then identify geographical coordinates of the location at which the potential vehicle stops occurred, use artificial intelligence (e.g., a trained neural network, a trained machine learning model, etc.), as recognized by Chen ([0004], lines 5-15).

Claim 17 Yu does not explicitly disclose wherein transmitting the map update to the server computing device causes the server computing device to transmit a second map update to a second AV, wherein the second map update causes the second AV to update third map data stored on the second AV such that the third map data includes an indication that the road surface feature is present at the location, and wherein the second AV is controlled based upon the third map data. 
However, Tao wherein transmitting the map update to the server computing device causes the server computing device to transmit a second map update to a second AV, wherein the second map update causes the second AV to update third map data stored on the second AV such that the third map data includes an indication that the road surface feature is present at the location, and wherein the second AV is controlled based upon the third map data: (Tao, see at least Figures 3A and 3B “In which are illustrating an example of a perception assistant module according to one embodiment”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an autonomous vehicle (AV) comprising: a lidar sensor system; and a computing system that is in communication with the lidar sensor, wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving lidar data output by the lidar sensor system, the lidar data comprising a plurality of points, the points indicative of positions of objects in a driving environment of the AV; identifying a portion of the lidar data as being representative of a road surface in a travel path of the AV; and responsive to determining that the probability exceeds a threshold, controlling at least one of a propulsion system, a braking system, or a steering system of the AV to cause the AV to avoid the road surface feature or to decelerate prior to traveling over the road surface feature, as disclosed by Yu, to incorporate the teachings of Tao to provide a comparison in transmitting a map to the server in which allows the vehicle to store multiple maps and determine road surfaces ahead in the driving environment. Doing so examiner note that Route and map information is obtained from 311 (found in Figure 3A and 3B) and determines all possible routes or paths from the starting location to the destination. The prediction is performed based on the perception data perceived from the driving environment in which allows the autonomous vehicle to communicate with other components, as recognized by Tao (Figures 3A and 3B).

Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Baalke, (U.S Pub. No. 20180329418 A1)

Claim 19, Yu does not explicitly disclose the acts further comprising comparing the labeled portion of the lidar data to a signature of a previously identified road surface feature to generate a similarity score, wherein determining whether the road surface feature is present on the road surface is based upon the similarity score.
However, Baalke teaches the acts further comprising comparing the labeled portion of the lidar data to a signature of a previously identified road surface feature to generate a similarity score, (see at least [0019] “calculate a confidence score for the autonomous vehicle's right of way to enter the adjacent crosswalk based on whether the pedestrian has entered the crosswalk, the pedestrian's speed through the crosswalk, actions of other pedestrians nearby, etc. As other data indicative of the autonomous vehicle's right of way—such as visibility of other vehicles near the intersection or a pedestrian signal at the opposite side of the crosswalk—come into the autonomous vehicle's field of view over time, the autonomous vehicle can regularly update this confidence score accordingly, as shown in FIG. 3”);
wherein determining whether the road surface feature is present on the road surface is based upon the similarity score.( Baalke see at least [0011] “The autonomous vehicle can then selectively enter the crosswalk autonomously, hold at a sidewalk facing the crosswalk, or query a remote human operator to assist the autonomous vehicle's next decision based on the autonomous vehicle's determination of whether it has right of way and/or its confidence in its possession of right of way to enter the intersection.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention an autonomous vehicle (AV) comprising: a lidar sensor system; and a computing system that is in communication with the lidar sensor, wherein the computing system comprises: a processor; and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising: receiving lidar data output by the lidar sensor system, the lidar data comprising a plurality of points, the points indicative of positions of objects in a driving environment of the AV; identifying a portion of the lidar data as being representative of a road surface in a travel path of the AV; and responsive to determining that the probability exceeds a threshold, controlling at least one of a propulsion system, a braking system, or a steering system of the AV to cause the AV to avoid the road surface feature or to decelerate prior to traveling over the road surface feature, as disclosed by Yu, to incorporate the teachings of Baalke to provide a comparison in which data is being compared to generate a score to determine if a road surface feature is present. Doing so “A confidence score is calculated for the vehicle to determine if there are pedestrians nearby. If a pedestrian is to come into the field of view of the vehicle, the score can be update accordingly. With this score, the vehicle can then enter the crosswalk at the vehicle’s decision based on its confidence in its possession of the right of way.”, as recognized by Baalke ([0019], [0011], and Figure 3)

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered.  The arguments are persuasive, in part, and unpersuasive, in part.  
	With regard to claim 1, Applicant asserts that Yu does not teach determining a probability that a road surface feature is present.  This is because the presence of the road surface, according to Applicant, is already known and the LiDAR data is merely being used to determine its size.  Examiner respectfully disagrees.
	Paragraph 5 of Yu teaches where data acquired from a LiDAR corresponding to the surface imperfection can be analyzed and the size of the surface imperfection can be determined based on the LiDAR data.  However, a further reading of Yu shows that the LiDAR in Yu “detects a pothole at some distance ahead” [0035] and the surface imperfections on the road, and the size of the imperfections can be detected using LiDAR [0037]-[0039].  Thus, it can clearly be seen that the LiDAR data in Yu is used to detect and determine the size of road features.
	Applicant further asserts that Wray does not teach determining a probability of a road surface feature being present on or in a road surface.  Examiner agrees.
	However, upon further consideration, it is clear that Yu teaches the claimed determining of a probability of a road surface feature being present on or in the road surface, based on the identified portion of the lidar data.  As taught in [0035] and [0037]-[0039], Yu teaches detecting surface imperfections on the road, such as potholes.  This requires the system in Yu to identify portions of the LiDAR data corresponding to the road.  In addition, “detection” of a road imperfection inherently requires a determination of a probability of the presence of the road perfection, even if such probability is 0% or 100%.  Based upon this further consideration, a new rejection of claim 1 under 35 USC 102(a)(2) is provided.
	With regard to the rejection of claim 2, Applicant asserts that it would be improper to reject the density of the LiDAR data as a design choice because it merely involves a change in the size of the data.  Examiner agrees that a change in the size of the data would not be a proper rationale, standing alone.  However, the claim reads “wherein the lidar data comprises a plurality of at least 1000 points per square meter at a location of the road surface feature”.  Examiner clarifies that merely changing the size of the data is not a design choice, however, changing the density of the LiDAR readings does comprise a design choice.  It is well-known to those of ordinary skill in the art that LiDAR systems such as Applicant’s and Yu’s, scan the surface with a set/programmable resolution that is designed into the LiDAR system.  Merely specifying the resolution, especially when there are no further limitations regarding the resolution, e.g. how the increased resolution affects the determining steps of claim 1 as opposed to just providing more data, clearly constitutes a design choice. 

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach The AV of claim 1, wherein determining the probability that the road surface feature is present comprises: generating a feature vector based upon the identified portion of the lidar data, the feature vector comprising one or more features that are representative of the identified portion of the lidar data; and providing the feature vector to a deep neural network (DNN), wherein responsive to receipt of the feature vector the DNN outputs a value, wherein determining the probability that the road surface feature is present is based upon the value output by the DNN.
Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). (FP FINISH)


/ANWAR MOHAMED/Examiner, Art Unit 4123                                                                                                                                                                                                        


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661